                                            Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       KARENA APPLE FENG,                               Case No. 19-cv-06877-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING MOTION TO
                                  13              v.                                        DISMISS
                                  14       COUNTY OF SANTA CLARA, et al.,                   Re: ECF No. 82
                                  15                     Defendants.

                                  16

                                  17                                           INTRODUCTION

                                  18        This is one of five separate lawsuits that pro se plaintiff Karena Feng has brought — based on

                                  19   the same underlying facts — challenging the removal of her children from her custody.1 She sued

                                  20   the County of Santa Clara (the “County”), the City and County of San Francisco (the “CCSF”),

                                  21

                                  22   1
                                         See e.g., FAC – ECF No. 44; Feng v. Yim, No. 3:19-cv-07227-LB (N.D. Cal. Filed Oct. 31, 2019;
                                       dismissed with prejudice on April 21, 2020) (Feng II); Feng v. County of San Francisco, No. 4:19-cv-
                                  23   07228-YGR (N.D. Cal. Filed Nov. 1, 2019) (Feng III); Feng v. Department of Human Services,
                                       Family & Children’s Services, 3:20-cv-00648-EMC (N.D. Cal. Filed Jan. 28, 2020) (Feng IV); Feng v.
                                  24   California Department of Social Services Children and Family Services Division, 3:20-cv-00692-EMC
                                       (N.D. Cal. Filed Jan. 30, 2020) (Feng V). Judge Gonzalez-Rogers previously adopted this court’s
                                  25   report and recommendation, and dismissed Feng III for lack of subject-matter jurisdiction. See Order,
                                       No. 19-cv-07228-YRG – ECF No. 15. Judge Chen also adopted this court’s report and
                                  26   recommendation and dismissed Feng VI and Feng V for lack of subject-matter jurisdiction. See Order,
                                       3:20-cv-00648-EMC – ECF No. 20; Order, 3:20-cv-00692-EMC – EMC No. 12. Citations refer to
                                  27   material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page
                                       numbers at the top of documents.
                                  28

                                       ORDER – No. 19-cv-06877-LB
                                              Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 2 of 10




                                   1   psychiatrist Anna Piotrowski, M.D., Santa Clara social workers Mayra Alvarez and Brian

                                   2   Hawkinson, San Francisco social worker Amy Yim, California Superior Court Judge Amber

                                   3   Rosen, and Ms. Feng’s court-appointed attorney Arthur Gee-Yeh Tan. All parties have consented

                                   4   to magistrate jurisdiction.2

                                   5         The court dismissed with prejudice Ms. Feng’s amended complaint against Judge Rosen,

                                   6   Dr. Piotrowski, Mr. Tan, the CCSF and Ms. Yim.3 The remaining defendants, County of Santa

                                   7   Clara and Santa Clara social workers Mayra Alvarez and Brian Hawkinson (collectively, the

                                   8   “Santa Clara defendants”), moved to dismiss the amended complaint.4 Ms. Feng did not file an

                                   9   opposition.5 The court can decide the motion without oral argument under Civil Local Rule 7-1(b).

                                  10   The court grants the motion to dismiss with prejudice: (1) Ms. Feng’s claims are barred by the

                                  11   Rooker–Feldman doctrine; (2) she does not state a valid claim for municipal liability under Monell

                                  12   v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); and (3) she does not state a valid RICO claim.
Northern District of California
 United States District Court




                                  13

                                  14                                               STATEMENT

                                  15         Construing her amended complaint liberally, Ms. Feng alleges the following.

                                  16         Ms. Feng gave birth to a baby (her fourth) in November 2018. On November 26, 2018, Dr.

                                  17   Piotrowski entered Ms. Feng’s maternity ward and said that “she just had another patient with

                                  18   postpartum depression or psychosis,” and she “doesn’t want to bump into another one.”6 Ms. Feng

                                  19   responded that she had nothing to do with another patient, that she had been delayed for discharge,

                                  20   and that she wanted to bring her newborn baby home to show the rest of her family.7 Dr.

                                  21

                                  22   2
                                           Consents – ECF Nos. 4, 15, 17, 19, 20, 28.
                                  23   3
                                           Order – ECF No. 80.
                                       4
                                  24    The Santa Clara defendants were not served properly. Opp’n to Default – ECF No. 58; Consent –
                                       ECF No. 28; Order – ECF No. 73. They waived service and timely filed their motion to dismiss. Order
                                  25   – ECF No. 73 at 2; Mot. – ECF No. 82.
                                       5
                                         The court twice extended Ms. Feng’s deadline to file an opposition or statement of non-opposition to
                                  26   the Santa Clara defendants’ motion. Orders – ECF No. 86, 89.
                                       6
                                  27       FAC – ECF No. 44 at 6 (¶¶ 14–15).
                                       7
                                           Id. (¶ 16).
                                  28

                                       ORDER – No. 19-cv-06877-LB                        2
                                              Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 3 of 10




                                   1   Piotrowski demanded that she take some type of psychedelic drug and said, “If []Plaintiff does not

                                   2   take it, then I Dr. Piotrowski would call CPS [Child Protective Services] to take the children away,

                                   3   throw you [plaintiff] into the ward, do not disclose the address so no one can save you and that

                                   4   you cannot see another day’s light, and you will lose your children forever. That way you’ll know

                                   5   who’s boss!”8 Ms. Feng asked for a second opinion, to which Dr. Piotrowski replied, “NO!”9 Ms.

                                   6   Feng alleges that Dr. Piotrowski yelled that she is “THE LAW.”10 During this incident, “[t]here

                                   7   were at least 8 (eight) other Kaiser staff members in the room . . . along with surveillance

                                   8   equipped in the room.”11

                                   9         Between November 26 and November 28, 2018, a medical provider placed Ms. Feng

                                  10   involuntarily in a psychiatric ward at the Crestview Psychiatric Facility in Santa Clara.12 The

                                  11   facility discharged her on November 28, 2018.13

                                  12         Dr. Piotrowski “ordered Mayra Alvarez to remove Plaintiff’s all four children, LF, KF, EF,
Northern District of California
 United States District Court




                                  13   (and newborn, RF).”14 The police arrived at Ms. Feng’s home and found Ms. Feng’s children there

                                  14   with another couple, the Shiangs.15 Ms. Alvarez lied and reported that the children were at Ms.

                                  15   Feng’s home by themselves (instead of with the Shiangs) and “deliberately arranged the

                                  16   conditions, so such conditions looked worse than they really were.”16

                                  17         On November 28, 2018, Santa Clara social worker Brian Hawkinson filed an unspecified

                                  18   petition naming Ms. Feng.17 In December 2018, Mr. Hawkinson filed a second petition.18

                                  19

                                  20   8
                                           Id. (¶ 17).
                                       9
                                  21       Id. at 7 (¶ 18).
                                       10
                                            Id. (¶ 19).
                                  22   11
                                            Id. (¶ 20).
                                  23   12
                                            FAC Ex. C (psychiatrist discharge summary) – ECF No. 44-2 at 11–14.
                                       13
                                  24        Id.
                                       14
                                            FAC – ECF No. 44 at 7 (¶ 21).
                                  25   15
                                            Id. at 7 (¶ 22).
                                  26   16
                                            Id.
                                       17
                                  27        Id. at 11 (¶ 34).
                                       18
                                            Id.
                                  28

                                       ORDER – No. 19-cv-06877-LB                        3
                                              Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 4 of 10




                                   1   Mr. Hawkinson said, among other things, that “the mother [Ms. Feng] was hallucinating and

                                   2   paranoid.”19 Mr. Hawkinson “doctored” his petitions and crossed out “mental disorder” and wrote

                                   3   “psychosis disorder” on her discharge papers.20 “[A]ll of the Kaiser staff said the same thing[,]

                                   4   that plaintiff had psychosis of unknown or not known kind of psychosis.”21

                                   5         On the same day, defendant Arthur Gee-Yeh Tan, Ms. Feng’s court-appointed attorney, told

                                   6   her to “not say a thing” in court and that he “‘[he] will handle this the right way,’ or ‘you

                                   7   [plaintiff] won’t get your kids back.’”22 Mr. Tan, “[w]ithout the plaintiff’s authorization . . . told

                                   8   the court that the plaintiff ‘submits’ repetitively, to the false petition from Brian Hawkinson,

                                   9   Mayra Alvarez, and Anna Patrowsky [sic].”23 Mr. Hawkinson apparently filed the petition before

                                  10   California Superior Court Judge Amber Rosen. “Tan and Hawkinson, with the help of the judge,

                                  11   Amber Rosen, continue to disregard anything Plaintiff said and continue to force the separation of

                                  12   vital care to LF, KF, MF and RF.”24
Northern District of California
 United States District Court




                                  13         The petition and court proceeding apparently resulted in Santa Clara County’s placing Ms.

                                  14   Feng’s children LF, KF, MF, and RF initially in foster homes.25 The foster homes were

                                  15   “inhumane” and “abusive.”26 “From November 2018 through March 2, 2019, Hawkinson

                                  16   mistreated and tortured LF, KF, EF, and RF.”27 Mr. Hawkinson “manipulated the situation to have

                                  17   the vulnerable and defenseless LF, KF, EF, and RF forced into mental issues categorization when

                                  18   they do not have any issues, and are fine.”28 After Ms. Feng was released on November 2018 from

                                  19   the involuntary psychiatric hold, she “received confirmation from another Ph.D. psychologist, Dr.

                                  20
                                       19
                                  21        Id. at 9 (¶ 29).
                                       20
                                            Id. at 11 (¶ 34); see FAC Ex. C (psychiatrist discharge summary) – ECF No. 44-2 at 11–14.
                                  22   21
                                            FAC – ECF No. 44 at 10 (¶ 30).
                                  23   22
                                            Id. at 8 (¶ 24).
                                       23
                                  24        Id. at 9 (¶ 26)
                                       24
                                            Id. (¶ 27).
                                  25   25
                                            Id.
                                  26   26
                                            Id.
                                       27
                                  27        Id. at 12 (¶ 36).
                                       28
                                            Id.
                                  28

                                       ORDER – No. 19-cv-06877-LB                          4
                                              Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 5 of 10




                                   1   Randolph Badler, that Plaintiff has been ideally equipped to care for LF, KF, MF, and RF.”29

                                   2   Defendants Tan and Hawkinson continued to “attack[] the Plaintiff with the malicious allegations

                                   3   and demand the plaintiff receive therapy.”30

                                   4         Ms. Feng’s case was transferred to San Francisco to social worker Amy Yim.31 Ms. Yim

                                   5   “takes up on the malicious allegations disregarding everything the Plaintiff, the children, and the

                                   6   witness . . . proved otherwise; substantiating Tan, Hawkinson, and Yim’s fraudulent intentions, in

                                   7   violation of.”32 Ms. Yim “continue[d] to torture the plaintiff, her children, and the NRFEM.”33

                                   8         Ms. Yim concocted an “entrapment scheme” against her.34 On August 23, 2019, Ms. Feng’s

                                   9   children had an appointment for immunization shots.35 Ms. Feng alleges that her children were not

                                  10   allowed to go to their appointment because Ms. Yim said that they could not.36 Her children

                                  11   therefore had to schedule a nighttime appointment, and Ms. Yim called the police to place her

                                  12   under arrest for not having her children home earlier.37 In addition, apparently at some point,
Northern District of California
 United States District Court




                                  13   possibly related to the immunization-shots incident, the police arrested Ms. Feng for kidnapping

                                  14   her children (when the police found the children at Ms. Feng’s apartment instead of the Shiangs’

                                  15   home).38 The charge was dismissed, but Ms. Yim “continues to use portions of the police report to

                                  16   make it look devastating.”39 Ms. Yim “based this entrapment scheme to further remove all four

                                  17

                                  18   29
                                         Id. at 10 (¶ 32); FAC Ex. B (Badler letter saying that there was no evidence of a psychiatric disorder
                                       that would interfere with Ms. Feng’s ability to care for her children) – ECF No. 44-2 at 10.
                                  19   30
                                            FAC – ECF No. 44 at 11 (¶ 35).
                                  20   31
                                            See id.
                                       32
                                  21        Id.
                                       33
                                          Id. at 12 (¶ 37). “NRFEM” stands for “non-relative extended-family member,” and Ms. Feng alleges
                                  22   at points that NRFEM refers to Martin Shiang’s house. See FAC – ECF No. 44-1 at 1 (¶ 44). Ms. Feng
                                       alleged in her original complaint that Mr. Hawkinson had approved, at some point, the children to stay
                                  23   with Martin and Emily Shiang. See Compl. – ECF No. 1 at 12 (¶ 42).
                                       34
                                  24        FAC – ECF No. 44 at 12 (¶ 37)
                                       35
                                            Id.
                                  25   36
                                            Id.
                                  26   37
                                            Id.
                                       38
                                  27        See id. at 13 (¶¶ 39–42).
                                       39
                                            Id. at 13 (¶ 43)
                                  28

                                       ORDER – No. 19-cv-06877-LB                         5
                                              Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 6 of 10




                                   1   children from NRFEM (Martin’s house) and forced the four children, LF, KF, EF, & RF, out of

                                   2   reunification with plaintiff, and into seclusion.”40

                                   3         Ms. Yim “continues her torturing the children” by performing random school visits and

                                   4   conducting psychiatric evaluations on them.41 Ms. Yim “directed Plaintiff to take a 730 Evaluation

                                   5   done by Dr. Amy Watt . . . who is a psychologist that asks leading questions to taint the entire test,

                                   6   thus producing an inaccurate report that was intentionally meant to support the manipulations of”

                                   7   Ms. Yim.42 Dr. Watt’s evaluation was “fraudulent, biased, an entrapment, non-objective, and

                                   8   downright malicious.”43 Ms. Yim “demanded Plaintiff to seek therapy at San Francisco Mental

                                   9   Health Services,” where Ms. Feng met with an individual named Tammy Yu.44 Ms. Yu found that

                                  10   Ms. Feng did not require therapy and closed the case.45 Ms. Yim continued to insist on therapy for

                                  11   Ms. Feng.46 Ms. Feng asked for a different social worker but her requests were ignored.47 Ms. Yim

                                  12   “brainwash[es] the children” by telling them that “if mom’s alive, she’s a substance abuser. If
Northern District of California
 United States District Court




                                  13   mom’s not a substance abuser, then she’s judged as ‘insane.’”48 “The court ordered 9 (nine) hours

                                  14   daily visitation with the children, but Yim destructively changed it to 3 hours or less per week and

                                  15   refused reunification based on Yim’s creations of fraud entrapment.”49

                                  16

                                  17                                          STANDARD OF REVIEW

                                  18         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  19   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  20
                                       40
                                  21        FAC – ECF No. 44-1 at 1 (¶ 44).
                                       41
                                            Id. at 1–2 (¶¶ 46–48).
                                  22   42
                                            Id. (¶ 49).
                                  23   43
                                            Id. (¶ 51).
                                       44
                                  24        Id. at 3 (¶ 55).
                                       45
                                         Id. (¶ 56). Ms. Feng attaches only page one out of the seven pages of Ms. Yu’s assessment report.
                                  25   Ex. F to FAC – ECF No. 44-2 at 21.
                                       46
                                  26        FAC – ECF No. 44-1 at 3 (¶ 56).
                                       47
                                            Id. (¶ 57).
                                  27   48
                                            Id. at 4 (¶ 58).
                                  28   49
                                            Id. (¶ 60).

                                       ORDER – No. 19-cv-06877-LB                         6
                                           Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 7 of 10




                                   1   which they rest. See Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                   2   A complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                   3   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                   4   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                   5   raise a claim for relief above the speculative level[.]” Twombly, 550 U.S. at 555 (internal citations

                                   6   omitted).

                                   7      To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                   8   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   9   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  10   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  11   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  12   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
Northern District of California
 United States District Court




                                  13   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  14   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  15   plausibility of ‘entitlement to relief.’” Id. (internal quotation marks omitted) (quoting Twombly,

                                  16   550 U.S. at 557).

                                  17      If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                  18   possibly be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co.,

                                  19   848 F.3d 1161, 1182 (9th Cir. 2016) (citations and internal quotation marks omitted). But “leave

                                  20   to amend may be denied when a plaintiff has demonstrated a ‘repeated failure to cure deficiencies

                                  21   by amendments previously allowed.’” Id. at 1183 (quoting Eminence Capital, LLC v. Aspeon, Inc.,

                                  22   316 F.3d 1048, 1052 (9th Cir. 2003)). “It is not an abuse of discretion to deny leave to amend

                                  23   when any proposed amendment would be futile.” Reddy v. Litton Indus., Inc., 912 F.2d 291, 296

                                  24   (9th Cir. 1990) (citing Klamath-Lake Pharm. Ass'n v. Klamath Med. Serv. Bureau, 701 F.2d 1276,

                                  25   1292–93 (9th Cir. 1983))

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-06877-LB                         7
                                            Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 8 of 10




                                   1                                                ANALYSIS

                                   2        The Santa Clara defendants move to dismiss, and the court dismisses, the amended complaint

                                   3   because the claims are barred by the Rooker–Feldman doctrine, Ms. Feng has not stated a valid

                                   4   claim for municipal liability under Monell, and she has not stated a valid RICO claim.50

                                   5

                                   6   1. Ms. Feng’s Claims are Barred by the Rooker–Feldman Doctrine

                                   7        “The Rooker–Feldman doctrine instructs that federal district courts are without jurisdiction to

                                   8   hear direct appeals from the judgments of state courts.” Cooper v. Ramos, 704 F.3d 772, 777 (9th

                                   9   Cir. 2012). “The doctrine bars a district court from exercising jurisdiction not only over an action

                                  10   explicitly styled as a direct appeal, but also over the ‘de facto equivalent’ of such an appeal.” Id.

                                  11   (citing Noel v. Hall, 341 F.3d 1148, 1155 (9th Cir. 2003)). “‘It is a forbidden de facto appeal under

                                  12   Rooker–Feldman when the plaintiff in federal district court complains of a legal wrong allegedly
Northern District of California
 United States District Court




                                  13   committed by the state court, and seeks relief from the judgment of that court.’” Id. at 778

                                  14   (quoting Noel, 341 F.3d at 1163). “A federal district court dealing with a suit that is, in part, a

                                  15   forbidden de facto appeal from a judicial decision of a state court must refuse to hear the forbidden

                                  16   appeal.” Noel, 341 F.3d at 1158. “As part of that refusal, it must also refuse to decide any issue

                                  17   raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state court in its

                                  18   judicial decision.” Id. “[A] federal claim is inextricably intertwined with the state-court judgment

                                  19   if the federal claim succeeds only to the extent that the state court wrongly decided the issues

                                  20   before it.” Cooper, 704 F.3d at 779 (quoting Pennzoil Co. v. Texaco, Inc., 481 U.S., 1, 25 (1987)

                                  21   (Marshall, J., concurring)).

                                  22        Here, Ms. Feng’s claims are “inextricably intertwined” with her child-custody proceedings in

                                  23   state court because she is asking the court to disturb the state court’s custody decision and return

                                  24

                                  25

                                  26   50
                                         Mot. – ECF No. 82. Ms. Feng’s amended complaint has claims for a “violation of 42 U.S.C. § 1983”
                                       and a “violation of fourteenth amendment.” See FAC – ECF No. 44-2 at 3–4 (¶¶ 128–131) As the
                                  27   court previously explained, Section 1983 is not itself a source of substantive rights. See Order – ECF
                                       No. 41 at 11, n. 48.
                                  28

                                       ORDER – No. 19-cv-06877-LB                          8
                                             Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 9 of 10




                                   1   her children to her.51 Moreover, the core of her amended complaint is that the Santa Clara

                                   2   defendants (namely, Ms. Alvarez and Mr. Hawkinson) lied and conspired with the state court

                                   3   judge and Ms. Feng’s court-appointed attorney to remove her children from her custody.52 Under

                                   4   similar circumstances, a court has found a plaintiff’s § 1983 suit against social workers and the

                                   5   county alleging illegal removal of his children to be barred by the Rooker–Feldman doctrine. See

                                   6   Tali v. Liao, 18-cv-00330-LHK, 2018 WL 5816171, at *3–4 (N.D. Cal. Nov. 5, 2018) (plaintiff

                                   7   alleged that the defendants “conspired and lied to illegally remove [his] child from his care and

                                   8   sought “general and punitive damages, as well as injunctive relief”; the court dismissed with

                                   9   prejudice because the plaintiff’s “allegations of Defendants’ purported misconduct are inexorably

                                  10   intertwined with the state court custody decision [] [such that] ‘adjudication of the federal claims

                                  11   would undercut the state ruling’”) (internal citation omitted).

                                  12         The Rooker–Feldman doctrine therefore bars Ms. Feng’s claims against the Santa Clara
Northern District of California
 United States District Court




                                  13   defendants.53

                                  14

                                  15   2. Ms. Feng Does Not Plead Municipal Liability Against the County

                                  16         In addition, Ms. Feng also has not pleaded a claim against the County. The court explained

                                  17   previously that to state a claim against a government entity, Ms. Feng must plead that the County

                                  18   maintained a policy or custom that resulted in the underlying constitutional violation.54 See Monell

                                  19   v. Dep't of Soc. Servs., 436 U.S. 658, 690–91 (1978). At most, Ms. Feng alleges that the County

                                  20
                                       51
                                  21     See FAC – ECF No. 44-2 at 5 (seeking as relief the “return[] [of] Plaintiff’s four children, LF, KF,
                                       EF, & RF, as soon as possible”).
                                  22   52
                                         See id – ECF No. 44 at 7–8 (¶ 22) (alleging that Ms. Alvarez “lied about LF, KF, & EF being home
                                       by themselves”), 9 (¶ 26) (alleging that Mr. Tan submitted to the “false petition” from Mr. Hawkinson,
                                  23   Ms. Alvarez, and Dr. Piotrowski without Ms. Feng’s authorization), (¶ 27) (“Federal defendants Tan
                                       and Hawkinson, with the help of the judge, Amber Rosen, continue to disregard anything Plaintiff said
                                  24   and continue to force the separation of vital care to LF, KF, MF and RF; and forced them into
                                       inhumane shelters and abusive foster homes”), 11 (¶ 34) (alleging that Mr. Hawkinson “doctored”
                                  25   court petitions).
                                       53
                                  26      Given this bar, the court does not reach the Santa Clara defendant’s argument that Ms. Feng failed to
                                       allege that Ms. Alvarez participated in the removal of the children and failed to allege Mr.
                                  27   Hawkinson’s material fraudulent conduct.
                                       54
                                            See Order – ECF No. 41 at 13–14.
                                  28

                                       ORDER – No. 19-cv-06877-LB                         9
                                             Case 3:19-cv-06877-LB Document 97 Filed 05/14/20 Page 10 of 10




                                   1   “failed in their duty to investigate the alleged malpractice of a psychiatrist, federal defendant

                                   2   Patrowsky [sic], in which the plaintiff also claims unethical treatment based on NO diagnosis.”55

                                   3   This is insufficient. See Plumeau v. Sch. Dist. #40 Cty. of Yamhill, 130 F.3d 432, 438 (9th Cir.

                                   4   1997) (To state a municipal liability claim under § 1983, a plaintiff must show (1) she had a

                                   5   constitutional right of which she was deprived, (2) the municipality had a policy, (3) the policy

                                   6   amounts to deliberate indifference to the plaintiff’s constitutional right, and (4) the policy is the

                                   7   moving force behind the constitutional violation). Ms. Feng does not plead an underlying

                                   8   violation, and she does not state a Monell claim.

                                   9

                                  10   3. Ms. Feng Does Not Plead a Cognizable RICO Claim

                                  11         Lastly, to state a civil RICO claim, plaintiffs must allege (1) conduct (2) of an enterprise

                                  12   (3) through a pattern (4) of racketeering activity (5) causing injury to plaintiffs’ ‘business or
Northern District of California
 United States District Court




                                  13   property.’” Ove v. Gwinn, 264 F.3d 817, 825 (9th Cir. 2001) (citing 18 U.S.C. § 1964(c)). Ms.

                                  14   Feng has not pleaded injury to her business or property resulting in any concrete financial loss,

                                  15   and thus — as the court said in her earlier orders — she does not state a claim.56

                                  16

                                  17                                               CONCLUSION

                                  18         The court grants the pending motion to dismiss. Because amendment would not cure the

                                  19   complaint’s deficiencies, the dismissal is with prejudice.

                                  20         This disposes of ECF No. 82.

                                  21

                                  22         IT IS SO ORDERED.

                                  23         Dated: May 14, 2020

                                  24                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  25                                                      United States Magistrate Judge
                                  26

                                  27   55
                                            FAC – ECF No. 44 at 9 (¶ 28).
                                  28   56
                                            See Order – ECF No. 41 at 14–15; Order – ECF No. 80 at 10.

                                       ORDER – No. 19-cv-06877-LB                          10
